1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     RICKIE L. HILL,                                  Case No. 3:16-cv-00644-MMD-CBC

7                                      Plaintiff,      ORDER ACCEPTING AND ADOPTING
             v.                                        REPORT AND RECOMMENDATION OF
8                                                            MAGISTRATE JUDGE
      TIMOTHY FILSON, et al.,                                  CARLA B. CARRY
9
                                   Defendants.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge Carla B. Carry (ECF No. 81) (“R&R” or “Recommendation”) relating to Defendants

13   Harold Byrne, Danny Holland, and Donald Southworth’s motion for summary judgment

14   (“Motion”) (ECF No. 24). Judge Carry recommended granting Defendant’s Motion. Plaintiff

15   had until February 15, 2019, to file objections to the R&R. To date, no objections have

16   been filed.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   timely objects to a magistrate judge’s report and recommendation, then the court is

20   required to “make a de novo determination of those portions of the [report and

21   recommendation] to which objection is made.” Id. Where a party fails to object, however,

22   the court is not required to conduct “any review at all . . . of any issue that is not the subject

23   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has

24   recognized that a district court is not required to review a magistrate judge’s report and

25   recommendation where no objections have been filed. See United States v. Reyna-Tapia,

26   328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review employed by the district

27   court when reviewing a report and recommendation to which no objections were made);

28   see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the
1    Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district courts are not

2    required to review “any issue that is not the subject of an objection”). Thus, if there is no

3    objection to a magistrate judge’s recommendation, then the court may accept the

4    recommendation without review. See, e.g., id. at 1226 (accepting, without review, a

5    magistrate judge’s recommendation to which no objection was filed).

6           Nevertheless, the Court finds it appropriate to engage in a de novo review to

7    determine whether to adopt Magistrate Judge Carry’s Recommendation. The Magistrate

8    Judge recommended granting Defendants’ Motion as follows: (1) the undisputed evidence

9    shows that Defendants responded reasonably to risks of serious harm to Plaintiff by,

10   among other precautions, placing Plaintiff in close custody where he is in protective

11   segregation and providing escort when Plaintiff was outside his unit, and Plaintiff offered

12   no evidence that Plaintiff has been attacked or threatened by white supremacists or South

13   Side gang members as he claims (ECF No. 81 at 7-13); and (2) the undisputed evidence

14   does not support Plaintiff’s claims of retaliation or discrimination (id. at 10-12). Upon

15   reviewing the Recommendation and underlying briefs, this Court finds good cause to

16   adopt the Magistrate Judge’s R&R in full.

17          It is therefore ordered, adjudged, and decreed that the Report and

18   Recommendation of Magistrate Judge Carla B. Carry (ECF No. 81) is accepted and

19   adopted in its entirety.

20          It is further ordered that Defendants’ motion for summary judgment (ECF No. 24)

21   is granted.

22          It is further ordered that the following motions are denied as moot: Plaintiff’s motion

23   for preliminary injunction (ECF No. 59); Plaintiff’s motion to file an amended preliminary

24   injunction (ECF No. 61); Plaintiff’s motion to extend copy work limit (ECF No. 71);

25   Defendant’s motion to strike (ECF No. 75); and Plaintiff’s motion to apprise (ECF No. 80).1

26   ///

27
            1Tothe extent Plaintiff’s motion to apprise raises incidents that are not contained in
28
     his Complaint, Plaintiff must file a new action after exhausting his administrative remedies.
                                                    2
1           The Clerk of the Court is directed to enter judgment in favor of Defendants and

2    close this case.

3           DATED THIS 20th day of February 2019.

4

5
                                                    MIRANDA M. DU
6                                                   UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                               3
